 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       BRENNAN PATRICK PENROSE,
 7                                                         No. 3:18-cv-05705-RBL-DWC
 8                                   Petitioner,
              v.                                           ORDER ADOPTING REPORT AND
 9                                                         RECOMMENDATION
       DANIEL WHITE,
10                                   Respondent.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)    Petitioner’s federal habeas Petition is dismissed without prejudice.
17
            (3)    A certificate of appealability is denied in this case.
18
            (4)    The Clerk is directed to send copies of this Order to Petitioner, counsel for
19
                   Respondent, and to the Hon. David W. Christel.
20

21          DATED this 6th day of February, 2019.
22

23

24
                                                           A
                                                           Ronald B. Leighton
25                                                         United States District Judge
26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
